Exhibit 10.1

SECOND RESTATEMENT AGREEMENT

This SECOND RESTATEMENT AGREEMENT, dated as of July 25, 2014 (this “Agreement”),
to the Existing Credit Agreement (as defined below), is entered into by and
among SEALED AIR CORPORATION, a Delaware corporation (the “Company” and the
“Short Term A Borrower”), CRYOVAC, INC., a Delaware corporation (“Cryovac”),
DIVERSEY CANADA, INC., an Ontario corporation (the “CDN Borrower”), SEALED AIR
JAPAN G.K., a Japanese limited liability company (godo kaisha, and the surviving
entity of a merger between Sealed Air Japan Holdings G.K. and Sealed Air Japan
G.K.) (the “JPY Borrower”), SEALED AIR LIMITED, a company incorporated in
England and Wales (the “Sterling Borrower”), CRYOVAC BRASIL LTDA., a limited
company (sociedade limitada) (the “Brazilian Term Borrower”), SEALED AIR B.V., a
private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) under Dutch law, having its statutory seat in Nijmegen, the
Netherlands and registered with the trade register of the Chambers of Commerce
in the Netherlands under number 09114711 and DIVERSEY EUROPE B.V., a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
under Dutch law, having its statutory seat in Utrecht, the Netherlands and
registered with the trade register of the Chambers of Commerce in the
Netherlands under number 30179832 (together, the “Euro Borrowers”), SEALED AIR
CORPORATION (US), a Delaware corporation (“Sealed Air US”, and together with the
Company and Cryovac, collectively the “US Revolver Borrowers”), SEALED AIR
LUXEMBOURG S.C.A., a société en commandite par actions incorporated and existing
under the laws of Luxembourg, with registered office at 16 avenue Pasteur,
L-2310 Luxembourg and registered with the Luxembourg Register of Commerce and
Companies under the number B 89671 (the “Lux Revolver Borrower”), CRYOVAC
AUSTRALIA PTY LIMITED, ABN 65 004 207 532, a company incorporated under the laws
of Australia and SEALED AIR AUSTRALIA (HOLDINGS) PTY LTD, ABN 65 102 261 307, a
company incorporated under the laws of Australia (together, the “Australian
Revolver Borrowers”) and certain Subsidiaries of the Company from time to time
listed on Schedule II of the Second Amended and Restated Credit Agreement (as
defined below) (each a “Designated Borrower” and, collectively with the Company,
the Short Term A Borrower, Cryovac, Sealed Air US, the CDN Borrower, the JPY
Borrower, the Euro Borrowers, the Sterling Borrower, the Brazilian Term
Borrower, the US Revolver Borrowers, the Lux Revolver Borrower and the
Australian Revolver Borrowers, the “Borrowers”), the Guarantors whose names
appear on the signature pages hereto (the “Guarantors”), the banks and financial
institutions whose names appear on the signature pages hereto (each
individually, a “Lender” and collectively, the “Lenders”), BANK OF AMERICA,
N.A., as agent for the Lenders (in such capacity, the “Agent”), and CITIBANK,
N.A., as the Existing Agent (as defined below) and as the additional collateral
agent (in such capacity, the “Additional Collateral Agent”) for the Lenders.
Capitalized terms not otherwise defined in this Agreement have the same meanings
as specified in the Second Amended and Restated Credit Agreement.

PRELIMINARY STATEMENTS:

(1) The Company and certain of the other Borrowers are party to that certain
Syndicated Facility Agreement, originally dated as of October 3, 2011 (as
amended and restated by that certain Restatement Agreement, dated as of
November 15, 2012, as further amended by that certain Amendment No. 1 to Credit
Agreement, dated as of November 27, 2013, and as further amended and/or
otherwise modified from time to time immediately prior to the Second



--------------------------------------------------------------------------------

Restatement Effective Date (as defined below), the “Existing Credit Agreement”)
with Citibank, N.A., as agent for the lenders party thereto and the other
parties referred to therein, pursuant to which such lenders extended or
committed to extend certain credit facilities to the Borrowers;

(2) Upon the occurrence of the Replacement Loan Effective Date (as defined in
Section 5(1)), certain of the “Lenders” under, and as defined in, the Existing
Credit Agreement, and certain other banks and other financial institutions party
hereto as Lenders (collectively, the “Replacement Term A Lenders”) will extend
Replacement Term Loans (pursuant to, and as defined in, Section 9.01 of the
Existing Credit Agreement) to the Company in the form of new CDN Term A
Advances, Euro Term A Advances, JPY Term A-1 Advances and Term A Advances
(collectively, the “Replacement Term A Advances”), in an initial aggregate
principal amount that is equal to the aggregate amount of, and which will be
applied to refinance all of, the then-outstanding amounts of principal and
interest under the “Term A Advances”, the “CDN Term A Advances”, the “JPY
Term A-1 Advances” and the “Euro Term A Advances” (in each case under, and as
defined in, the Existing Credit Agreement) (the making of such Replacement Term
A Advances and the application of the proceeds thereof, the “Replacement Loan
Refinancing”);

(3) Upon the occurrence of the Incremental Effective Date (as defined in
Section 5(2)), immediately after the consummation of the Replacement Loan
Refinancing, certain of the Replacement Term A Lenders (in such capacity, each
an “Incremental Term A Lender”) will extend Other Term Advances (as defined in
the Existing Credit Agreement) to the Company in the respective principal
amounts set forth on Schedule I hereto (the “Incremental Term A Advances”),
which advances shall be used to (I) refinance all of the then-outstanding
amounts of Indebtedness under the Term B-1 Facility and the Euro Term B-1
Facility (the prepayment of all outstanding Term B-1 Advances and Euro Term B-1
Advances, and the making of the Other Term Advances used for such purposes, the
“Term B Refinancing”) and (II) repay certain amounts then outstanding under the
Revolving Credit Facility and/or the Multicurrency Revolving Credit Facility (in
each case as defined in the Existing Credit Agreement);

(4) Upon the occurrence of the Second Restatement Effective Date (as defined in
Section 5(3)), immediately after the funding of the Incremental Term A Advances,
certain of the “Lenders” under, and as defined in, the Existing Credit
Agreement, and certain other banks and other financial institutions party hereto
as Lenders will extend credit to certain Borrowers (as specified in the Second
Amended and Restated Credit Agreement) in the form of new Revolving Credit
Commitments (collectively, the “New Revolving Commitments”), in an initial
aggregate principal amount equal to the Equivalent of $700 million, and
Revolving Credit Advances thereunder shall be made on the Second Restatement
Effective Date to refinance all of the remaining then-outstanding amounts of
principal and interest under the “Multicurrency Revolving Credit Advances” and
the “Revolving Credit Advances” (in each case under, and as defined in, the
Existing Credit Agreement), and to pay costs, fees and expenses incurred by the
Borrowers in connection with the various transactions described in this
Agreement (the extension of such New Revolving Commitments, and the making of
such initial Revolving Credit Advances thereunder and the application of the
proceeds thereof, as provided herein and in the Second Amended and Restated
Credit Agreement, the “Revolver Refinancing” and, together with the Replacement
Loan Refinancing and the Term B Refinancing, the “Refinancing”);

 

2



--------------------------------------------------------------------------------

(5) To effect all of the foregoing, and to effect other requested changes to the
Existing Credit Agreement, including the establishment of a Short Term A
Facility and the funding of Short Term A Advances thereunder, and the
establishment of the Brazilian Term A Facility (provided, that the Brazilian
Term A Advances thereunder may be funded on a delayed-draw basis following the
Second Restatement Effective Date, as provided in the Second Amended and
Restated Credit Agreement), the Borrowers have requested that “Lenders” (as
defined in the Existing Credit Agreement) constituting the “Required Lenders”
(as defined in the Existing Credit Agreement, determined after giving effect to
the transactions described in paragraphs (3) and (4) above), approve an
amendment and restatement of the Existing Credit Agreement in the form of the
“Second Amended and Restated Syndicated Facility Agreement” attached as Exhibit
A hereto;

(6) Each Lender hereunder that provides a Replacement Term A Advance or a New
Revolving Commitment and was not a “Lender” under, and as defined in, the
Existing Credit Agreement (each such Lender, an “Additional Lender”) shall, by
executing and delivering this Agreement, be deemed to have become a party to the
Second Amended and Restated Credit Agreement, as a Lender thereunder and shall
have all of the rights and all of the obligations of a Lender thereunder;

(7) Upon the occurrence of the Second Restatement Effective Date (as defined in
Section 5(3)), each of the Lenders party hereto shall have the interest(s) shown
opposite its name on Schedule I to the Second Amended and Restated Credit
Agreement; and

(8) To effect the forgoing in accordance with the terms of the Existing Credit
Agreement, the Agent, the Lenders, the Borrowers, the Guarantors and the other
Loan Parties have each agreed, subject to the terms and conditions stated below,
that the Existing Credit Agreement is amended and restated as set forth herein.

NOW THEREFORE in consideration of the premises and in order to induce the
Lenders to extend credit and other financial accommodations to the Borrowers
pursuant to the Second Amended and Restated Credit Agreement and the other Loan
Documents or otherwise, which the Guarantors hereby agree have benefited and
shall continue to benefit the Guarantors and their respective shareholders,
directly or indirectly, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Agent, the
Lenders, the Borrowers, the Guarantors and the other Loan Parties hereby
covenant and agree as follows:

SECTION 1. Replacement Term A Loans. On and after the Replacement Loan Effective
Date (as defined in Section 5(1)), the undersigned Replacement Term A Lenders
providing Replacement Term A Advances hereby agree that, pursuant to the terms
of the penultimate paragraph of Section 9.01 of the Existing Credit Agreement,
(x) such Replacement Term A Lenders shall have a commitment to make Replacement
Term A Advances (hereinafter, “Replacement Term A Commitments”) on the
Replacement Loan Effective Date, in each case in an amount equal to each amount
marked “Rep. Ln.” and set forth opposite each such Replacement Term A Lender’s
name (if any) on Schedule I hereof, in each of the columns marked “USD Term A
Facility”, “CAD Term A Facility”, “EUR Term A Facility” and/or “JPY Term A
Facility” and (y) each Replacement Term A Lender, in its capacity as such, shall
be deemed to be, and shall become, a “Lender” for all purposes of, and subject
to all the obligations of a “Lender” under the Existing Credit Agreement and the
other Loan Documents. Each Borrower, each Guarantor, the

 

3



--------------------------------------------------------------------------------

Existing Agent and the New Agent (as defined below) each hereby agree that from
and after the Replacement Loan Effective Date, each Replacement Term A Lender
shall be deemed to be, and shall become, a “Lender” for all purposes of, and
with all the rights and remedies of a “Lender” under, the Existing Credit
Agreement and the other Loan Documents.

SECTION 2. Increase of Term Facilities. On and after the Incremental Effective
Date (as defined in Section 5(2)), the undersigned Incremental Term A Lenders
providing Incremental Term A Advances hereby agree that, pursuant to the terms
of Section 2.04 of the Existing Credit Agreement, (x) such Incremental Term A
Lenders shall have a commitment to make Incremental Term A Advances
(hereinafter, “Incremental Term A Commitments”) on the Incremental Effective
Date, in each case in an amount equal to each amount marked “Inc.” and set forth
opposite each such Incremental Term A Lender’s name (if any) on Schedule I
hereof in each of the columns marked “USD Term A Facility”, “CAD Term A
Facility”, “EUR Term A Facility” and/or “JPY Term A Facility” and (y) each
Incremental Term A Lender, in its capacity as such, shall be deemed to be, and
shall become, a “Lender” for all purposes of, and subject to all the obligations
of a “Lender” under the Existing Credit Agreement and the other Loan Documents.
Each Borrower, each Guarantor, the Existing Agent and the New Agent hereby agree
that from and after the Incremental Effective Date, each Incremental Term A
Lender shall be deemed to be, and shall become, a “Lender” for all purposes of,
and with all the rights and remedies of a “Lender” under, the Existing Credit
Agreement and the other Loan Documents.

SECTION 3. Amendment and Restatement of Existing Credit Agreement. The Existing
Credit Agreement is, effective as of the Second Restatement Effective Date (as
defined in Section 5(3)) and subject to the satisfaction of the conditions
precedent set forth in Section 5(3) hereof, hereby amended and restated in its
entirety in accordance with the form of the “Second Amended and Restated
Syndicated Facility Agreement” attached as Exhibit A hereto (the “Second Amended
and Restated Credit Agreement”), and each of Schedule I, Schedule II, Schedule
1.01(i), Schedule 1.01(ii), Schedule 1.01(iii), Schedule 2.01(e), Schedule
4.01(c)(i), Schedule 4.01(c)(ii), Schedule 4.01(l), Schedule 5.01(h), Schedule
5.01(m), Schedule 5.02(a), Schedule 5.02(b), Schedule 5.02(d), Schedule 5.02(e),
Schedule 5.02(f), Schedule 5.02(j), and Schedule 5.02(k) to the Existing Credit
Agreement is, effective as of the Second Restatement Effective Date and subject
to the satisfaction of the conditions precedent set forth in Section 5 hereof,
hereby amended and restated in its entirety in accordance with the forms of
amended and restated Schedule I, Schedule II, Schedule 1.01(i), Schedule
1.01(ii), Schedule 1.01(iii), Schedule 2.01(e), Schedule 4.01(c)(i), Schedule
4.01(c)(ii), Schedule 4.01(l), Schedule 5.01(h), Schedule 5.01(m), Schedule
5.02(a), Schedule 5.02(b) and Schedule 5.02(d), Schedule 5.02(e), Schedule
5.02(f), Schedule 5.02(j), and Schedule 5.02(k) attached hereto. The Revolving
Credit Facilities, the Term A Facility, the CDN Term A Facility, the JPY
Term A-1 Facility, the Euro Term A Facility, the Sterling Term A Facility, the
Brazilian Term A Facility and the Short Term A Facility, each as defined in, and
after giving effect to, the Second Amended and Restated Credit Agreement, are
collectively referred to as the “New Facilities”.

SECTION 4. Signature Pages to Second Amended and Restated Credit Agreement. With
respect to the Borrowers, the signature page hereto in respect of the Borrowers
shall be deemed for all purposes to be a signature page to the Second Amended
and Restated Credit Agreement. With respect to any Lender, the signature pages
hereto delivered by such Lender shall be deemed for all purposes to be signature
pages to the Second Amended and Restated Credit Agreement.

 

4



--------------------------------------------------------------------------------

SECTION 5. Conditions of Effectiveness. (1) This Agreement (other than Section 2
and Section 3 hereof) shall become effective as of the date when, and only when,
the following conditions have been satisfied (the “Replacement Loan Effective
Date”):

(a) Receipt by the Agent (or by the Agent’s counsel on its behalf) of the
following, each of which shall be originals or scanned versions (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party:

(i) counterparts of this Agreement duly executed by (A) each Replacement Term A
Lender, (B) each Borrower, (C) each Guarantor, (D) Citibank, N.A., as the
Existing Agent and as the Additional Collateral Agent, and (E) Bank of America,
N.A., as the New Agent and as the Agent;

(ii) not later than four (4) Business Days immediately preceding the Replacement
Loan Effective Date, one or more Notices of Borrowing delivered in respect of
the Replacement Term A Advances and a notice of prepayment as required by
Section 2.11 of the Existing Credit Agreement with respect to the Replaced Term
Loans (as defined in the Existing Credit Agreement);

(iii) a certificate of a secretary or assistant secretary (or equivalent
position) of each Loan Party, together with appropriate attachments which shall
include the following items: (A) a true, complete and correct copy of the
articles of incorporation, certificate of limited partnership, certificate of
formation or organization or other constitutive document of such Loan Party, to
the extent applicable certified by an appropriate Governmental Authority, (B) a
true, complete and correct copy of the by-laws, partnership agreement or limited
liability company or operating agreement (or other applicable organizational
document) of such Loan Party, (C) a certified copy of the resolutions of the
board of directors, board of managers or other appropriate entity of each of the
Borrowers and each Guarantor authorizing the execution, delivery and performance
by such Person of this Agreement and the transactions contemplated hereby and
(D) certificates of legal existence and good standing, to the extent available,
of such Loan Party issued by an appropriate Governmental Authority;

(iv) a favorable opinion addressed to the Agent, the Lenders and each Issuing
Bank from (i) Clifford Chance US LLP, special New York counsel to the Loan
Parties, (ii) special counsel for certain Subsidiaries of the Company in each of
the jurisdictions in which the Agent may reasonably request, in each case, in
form and substance reasonably satisfactory to the Agent; and (iii) King & Wood
Mallesons, Australian counsel to the Agent, for those Loan Parties incorporated
in Australia;

(v) a certificate of a Financial Officer of the Company attesting to the

 

5



--------------------------------------------------------------------------------

Solvency (as defined in the Solvency Certificate) of the Loan Parties (taken as
a whole) on the Replacement Loan Effective Date from a Responsible Officer of
the Company;

(vi) a certificate from a Responsible Officer of each Borrower and each
Guarantor (which may be the same Responsible Officer if duly qualified as such
for each Borrower and each Guarantor, or for any subset thereof), in form and
substance reasonably satisfactory to the Agent and dated as of the Replacement
Loan Effective Date, certifying that (x) no Default or Event of Default has
occurred and is continuing and (y) the representations and warranties set forth
in the Second Amended and Restated Credit Agreement are true and correct in all
material respects, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date and except to the
extent that such representations and warranties are already qualified as to
materiality, in which case such qualified representations and warranties shall
be true and correct; provided that any representations and warranties with
respect to the Collateral Documents and related matters specified on Schedule
5.01(m) hereto shall only be required to be true and correct as of the time
period specified for execution and effectiveness of such Collateral Documents
and related matters;

(vii) subject to Section 9, satisfactory evidence of the existence of insurance
required to be maintained by the Loan Parties, together with customary
certificates of insurance and endorsements naming the Agent, on behalf of the
Lenders, as an additional insured or lenders’ loss payee, as the case may be,
under all such insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitute Collateral;

(viii)(a) U.S. GAAP audited consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of each of the Company and its
Subsidiaries for each of the last three fiscal years most recently ended, and
(b) unaudited consolidated balance sheets and related statements of income and
cash flows of each of Company and its Subsidiaries for each subsequent fiscal
quarter ended at least 45 days before the Second Restatement Effective Date and
after December 31, 2013;

(ix) all documentation and other information that is (a) requested by the Agent
(including on behalf of a Lender at such Lender’s request) prior to the
Replacement Loan Effective Date and (b) required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Patriot Act; and

(x)(A) a standard flood hazard determination form ordered by the Agent
evidencing whether each Mortgaged Property in the United States of America is in
an area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards (a “Flood Hazard Property”) and whether the community
in which such Mortgaged Property is located is

 

6



--------------------------------------------------------------------------------

participating in the National Flood Insurance Program, (B) for each Flood Hazard
Property, the applicable Loan Party’s written acknowledgment of receipt of
written notification from the Agent as to the fact that such Mortgaged Property
is a Flood Hazard Property and as to whether the community in which each such
Flood Hazard Property is located is participating in the National Flood
Insurance Program, and (C) for each Flood Hazard Property, copies of the
applicable Loan Party’s application for a flood insurance policy plus proof of
premium payment, and a declaration page confirming that flood insurance has been
issued naming the Agent as sole loss payee on behalf of the Secured Parties.

(b) Since December 31, 2013, there shall not have occurred any event or
condition that has had or would be reasonably expected, either individually or
in the aggregate, to have a Material Adverse Effect.

(c) The Borrowers shall have paid:

(i) all accrued fees of the Agent, of Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities LLC, BNP Paribas Securities Corp.,
Citigroup Global Markets Inc., Crédit Agricole Corporate and Investment Bank,
Morgan Stanley Senior Funding, Inc. and RBS Securities, as lead arrangers in
respect of this Agreement; and

(ii) all reasonable and documented out-of-pocket expenses of the Agent, of
Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P. Morgan Securities LLC,
BNP Paribas Securities Corp., Citigroup Global Markets Inc., Crédit Agricole
Corporate and Investment Bank, Morgan Stanley Senior Funding, Inc. and RBS
Securities, as lead arrangers in respect of this Agreement (including the
reasonable and documented fees and expenses of Shearman & Sterling LLP and the
other, non–United States counsel for the Agent), in each case to the extent
invoiced to the Company at least two (2) Business Days prior to the Replacement
Loan Effective Date.

(d) The Borrowers shall have paid all invoiced accrued fees and reasonable and
documented out-of-pocket expenses of the Existing Agent (including the
reasonable and documented fees and expenses of Shearman & Sterling LLP and other
counsel for the Existing Agent), in each case to the extent invoiced to the
Company at least two (2) Business Days prior to the Replacement Loan Effective
Date.

(e) The Agent shall have received an “Australian Deed of Retirement and
Appointment”, duly executed by (A) Citibank, N.A., as the Existing Agent and as
the Additional Collateral Agent, and (B) Bank of America, N.A., as the New Agent
and as the Agent.

(2) Section 2 of this Agreement shall become effective as of the date when, and
only when, the following conditions have been satisfied (the “Incremental
Effective Date”):

(a) Receipt by the Agent (or by the Agent’s counsel on its behalf) of the

 

7



--------------------------------------------------------------------------------

following, each of which shall be originals or scanned versions (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party:

(i) counterparts of this Agreement duly executed by (A) each Incremental Term A
Lender, (B) each Borrower, (C) each Guarantor, (D) Citibank, N.A., as the
Existing Agent and as the Additional Collateral Agent, and (E) Bank of America,
N.A., as the New Agent and as the Agent; and

(ii) not later than four (4) Business Days immediately preceding the Incremental
Effective Date, one or more Notice of Borrowing delivered in respect of the
Incremental Term A Advances.

(b) The Replacement Loan Effective Date shall have occurred and the Replacement
Loan Refinancing shall have been consummated prior to the Incremental Effective
Date in accordance with the terms hereof.

(3) Section 3 of this Agreement shall become effective as of the date when, and
only when, the following conditions have been satisfied (the “Second Restatement
Effective Date”):

(c) Receipt by the Agent (or by the Agent’s counsel on its behalf) of the
following, each of which shall be originals or scanned versions (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party:

(i) counterparts of this Agreement duly executed by (A) each Lender, including
by Lenders which are also “Lenders” (as defined under the Existing Credit
Agreement) constituting the “Required Lenders” (as defined under the Existing
Credit Agreement, determined after giving full effect to transactions set forth
in Sections 1 and 2 of this Agreement), (B) each Borrower, (C) each Guarantor,
(D) Citibank, N.A., as the Existing Agent and as the Additional Collateral
Agent, and (E) Bank of America, N.A., as the New Agent and as the Agent;

(ii) a Note executed by the applicable Borrower in favor of each Term Lender and
Revolving Credit Lender that has requested a Note in respect of its CDN Term A
Advances, Euro Term A Advances, JPY Term A-1 Advances, Short Term A Advances,
Sterling Term A Advances, Term A Advances (each as defined in the Second Amended
and Restated Credit Agreement) or New Revolving Commitments, respectively, at
least three (3) Business Days in advance of the Second Restatement Effective
Date;

(iii) not later than four (4) Business Days immediately preceding the Second
Restatement Effective Date, one or more Notices of Borrowing delivered in
respect of any Advances requested under the New Facilities;

(iv) not later than four (4) Business Days immediately preceding the Second
Restatement Effective Date, a termination notice as required pursuant to

 

8



--------------------------------------------------------------------------------

Section 2.06 of the Existing Credit Agreement with respect to the Revolving
Credit Commitments (as defined in the Existing Credit Agreement) being
terminated in connection with the issuance of the New Revolving Commitments; and

(v) not later than four (4) Business Days immediately preceding the Second
Restatement Effective Date, notices of prepayment as required by Section 2.11 of
the Existing Credit Agreement with respect to all outstanding Term B-1 Advances
and Euro Term B-1 Advances.

(d) The Replacement Loan Effective Date and Incremental Effective Date shall
have occurred, the Incremental Term A Advances shall have been funded, and the
Refinancing shall have been consummated substantially concurrently with the
Second Restatement Effective Date in accordance with the terms hereof.

SECTION 6. Consent and Affirmation of the Guarantors. Each Guarantor (prior to
and after giving effect to this Agreement) hereby consents to the consummation
of each of the transactions set forth herein, and the amendment and restatement
of the Existing Credit Agreement effected hereby, and confirms and agrees that
(a) notwithstanding the consummation of each of the transactions set forth
herein and the effectiveness of such amendment and restatement, the Guaranty is,
and shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that, on and after the Second Restatement
Effective Date, each reference in the Guaranty to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Existing Credit Agreement, as amended, restated and modified by the Second
Amended and Restated Credit Agreement, and (b) the Collateral Documents to which
such Guarantor is a party and all of the Collateral described therein do, and
shall continue to, secure the payment of all of the Guaranteed Obligations
(subject, in each case, to (i) any amendments or other modifications to any such
Collateral Document to be completed following the Second Restatement Effective
Date in accordance with Schedule 5.01(m) hereto and (ii) any and all limitations
which apply to the guarantee obligations of such Guarantor, including but not
limited to any limitations contained in a Foreign Subsidiary Guaranty to which
such Guarantor is or becomes a party). For greater certainty and without
limiting the foregoing, each Guarantor hereby confirms that the existing
security interests granted by such Guarantor in favor of the Secured Parties
pursuant to the Loan Documents in the Collateral described therein shall
continue to secure the obligations of such Guarantor under the Second Amended
and Restated Credit Agreement and the other Loan Documents (subject, in each
case, to any amendments or other modifications to any such Loan Documents to be
completed following the Second Restatement Effective Date in accordance with
Schedule 5.01(m) hereto).

SECTION 7. Confirmation of Representations and Warranties on Second Restatement
Effective Date.

(a) Each Borrower and each other Loan Party hereby represents and warrants, on
and as of the date hereof, that all representations and warranties contained in
Article IV of the Second Amended and Restated Credit Agreement and each other
Loan Document (other than the Second Amended and Restated Credit Agreement) to
which it is a party are true and correct in all material respects on and as of
the date hereof, provided that to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material

 

9



--------------------------------------------------------------------------------

respects as of such earlier date, and provided further that any representation
and warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates; provided
further that any representations and warranties with respect to the Collateral
Documents and related matters specified on Schedule 5.01(m) hereto shall only be
required to be true and correct as of the time period specified for execution
and effectiveness of such Collateral Documents and related matters.

(b) Each Borrower and each other Loan Party represents and warrants, on and as
of the date hereof, that (a) it has the requisite power to execute and deliver
this Agreement, and all corporate or other action required to be taken by it for
the due and proper authorization, execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby has been
duly and validly taken and (b) this Agreement has been duly authorized, executed
and delivered by it.

(c) Each Borrower and each Loan Party hereby acknowledges that it has been
provided with a copy of the Second Amended and Restated Credit Agreement and
each of the other Loan Documents.

(d) Each Borrower and each Loan Party hereby represents and warrants that, on
and as of the date hereof, no event has occurred and is continuing that
constitutes a Default.

SECTION 8. Reference to and Effect on the Loan Documents. (a) On and after the
Second Restatement Effective Date, each reference in the Existing Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Existing Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Existing Credit Agreement,
shall mean and be a reference to the Existing Credit Agreement, as amended,
restated and modified by this Agreement.

(b) On and after the Second Restatement Effective Date, each reference in the
Existing Credit Agreement, and in each other Loan Document (other than the
Mortgages and the Foreign Collateral Documents (as defined below)), as well as
the schedules and exhibits to the Existing Credit Agreement and to such Loan
Documents, to Citibank, N.A. in its capacity as “Agent”, and each reference in
the Notes and each of the other Loan Documents to Citibank, N.A. in its capacity
as “Agent”, shall mean and be a reference to Bank of America, N.A. in its
capacity as “Agent” pursuant to the Loan Documents, as amended, restated and
modified by this Agreement. For greater certainty, each reference to the “Agent”
acting in its capacity as fondé de pouvoir, agent, mandatary, custodian and
depositary for and on behalf of the Secured Parties in the Existing Credit
Agreement or any other Loan Document shall be a reference to Bank of America,
N.A. in its capacity as “Agent”.

(c) The Existing Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended and modified by this Agreement are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. Without limiting the generality of the foregoing, the Collateral
Documents and all of the

 

10



--------------------------------------------------------------------------------

Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan Parties under the Loan Documents to the extent provided
in the Collateral Documents.

(d) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, any Issuing Bank, any Swing Line Lender or the Agent under
any of the Loan Documents, nor constitute a waiver of any provision of any of
the Loan Documents.

(e) The Loan Parties agree that this Agreement shall be a Loan Document for all
purposes of the Second Amended and Restated Credit Agreement and the other Loan
Documents.

(f) Nothing contained in this Agreement, the Second Amended and Restated Credit
Agreement or any other Loan Document shall constitute or be construed as a
novation of any of the Obligations.

SECTION 9. Post-Closing Collateral Matters.

(a) The Borrowers shall ensure that the matters specified in Schedule 5.01(m)
hereto shall be completed or otherwise satisfied as set forth thereon and in the
time periods set forth thereon (as such time periods may be extended by the
Agent in its discretion, without any requirement for Lender consent), and the
parties hereto hereby agree that any failure to do so shall constitute a Default
under Section 6.01(c)(ii) of the Second Amended and Restated Credit Agreement.

(b) For the avoidance of doubt the Company shall, in accordance with (and
without duplication of any amounts paid under) Section 9.04 of the Second
Amended and Restated Credit Agreement, following the Second Restatement
Effective Date, pay promptly (but in any event within 30 days of its receipt of
an invoice therefor) all invoiced, reasonable and documented out-of-pocket
expenses of the Agent (including the reasonable and documented fees and expenses
of Shearman & Sterling LLP and the other, non–United States, counsel for the
Agent), in each case to the extent invoiced to the Company after the second
Business Day prior to the Second Restatement Effective Date.

SECTION 10. New Agent and Additional Collateral Agent. (a) Effective upon the
Second Restatement Effective Date, (i) Citibank, N.A., in its capacity as
“Agent” with respect to the Loan Documents (the “Existing Agent”) hereby resigns
as Agent under the Existing Credit Agreement; (ii) the Existing Agent hereby
assigns to Bank of America, N.A., as the successor Agent (the “New Agent”),
without recourse and without representations or warranties of any kind (express,
implied or otherwise), and subject, in the case of any such rights, powers and
privileges, to Section 10(c) hereof, all of the Existing Agent’s rights, powers,
privileges, obligations, responsibilities and duties as Existing Agent under or
in respect of the Existing Credit Agreement (and the Loan Documents as defined
therein (the “Existing Loan Documents”)), including, without limitation, all
rights, titles and interests (I) in and to the Parallel Debt (as defined in the
Existing Credit Agreement) and (II) as secured party or lien holder thereunder
or in connection therewith and all collateral, in each case held in its capacity
as Existing Agent (but not as a Lender)

 

11



--------------------------------------------------------------------------------

(provided that, the Additional Collateral Agent, acting as a “sub-agent” of the
Agent pursuant to Section 8.09 of the Second Amended and Restated Credit
Agreement shall retain its rights and obligations with respect to its role as
“Collateral Agent” (including, for greater certainty, as fondé de pouvoir and as
agent, mandatary, custodian and depositary for and on behalf of the Secured
Parties pursuant to Section 8.10 of the Second Amended and Restated Credit
Agreement) and shall continue to act as “Collateral Agent” in all respects,
solely with respect to (1) the domestic Mortgages of real properties of the Loan
Parties in existence as of the date hereof, (2) the local law Collateral
Documents with respect to Australia, Brazil, Canada, Germany, Japan, Luxembourg,
Mexico, Netherlands and the United Kingdom (collectively, the “Specified
Jurisdictions”; and such Collateral Documents, the “Foreign Collateral
Documents”), with respect to each such Mortgage and Foreign Collateral Document,
only until such time as such Mortgage or Foreign Collateral Document, as the
case may be, is amended or otherwise modified to provide for the replacement of
the Additional Collateral Agent by the Agent as the applicable “Collateral
Agent” thereunder and upon the amendment of all such Mortgages and Foreign
Collateral Documents, Citibank, N.A. shall cease to be the “Additional
Collateral Agent” under the Second Amended and Restated Credit Agreement and the
other Loan Documents); and (iii) Bank of America, N.A. hereby accepts such
appointment as the New Agent and assumes all the obligations, responsibilities
and duties of the Existing Agent (including, without limitation, all of the
Existing Agent’s right, title and interests in and to the Parallel Debt pursuant
to Section 9.19 of the Second Amended and Restated Credit Agreement) in
accordance with the terms hereof and the other Loan Documents, effective as of
the date hereof, including the assignment to Bank of America, N.A. of all
rights, titles and interests as secured party or lien holder thereunder or in
connection therewith and all collateral, in each case to be held in such
capacities as New Agent (but not as a Lender). The Existing Agent agrees to
execute and deliver all further documents, certificates and instruments,
including, without limitation, assignments of mortgages, intellectual property
agreements, and acknowledgements to deposit account control agreements, as the
Company or the New Agent may reasonably request to evidence the assignment and
transfer referred to above (in each case, at the expense of Company, which
expenses shall be reimbursed promptly by the Company following the Company’s
receipt of a reasonably detailed invoice therefor). Upon effectiveness of this
Agreement, the Existing Agent shall be discharged from all of its duties,
obligations and responsibilities under the Loan Documents, other than with
respect to its rights and obligations with respect to its role as “Collateral
Agent”, and shall continue to act as “Collateral Agent”, in all respects, solely
with respect to the Mortgages, and the Foreign Collateral Documents with respect
to each Specified Jurisdiction, until such time as the New Agent notifies the
Company and the Additional Collateral Agent in writing that the “Collateral
Agent” role has been effectively transferred to the New Agent in such
jurisdiction. Each Loan Party and each Lender hereby ratifies the appointment of
Bank of America, N.A. as the New Agent, the retirement by Citibank, N.A. as the
Existing Agent and the appointment of Citibank, N.A. as Additional Collateral
Agent.

(b) In furtherance of the foregoing, the Existing Agent hereby assigns to the
New Agent, without recourse and without representations or warranties of any
kind, all of its rights, titles and interests under any and all Collateral
Documents and UCC and PPSA financing statements or other similar filings or
registrations (and financing statements in any other applicable jurisdictions)
filed by the Existing Agent on behalf of itself and/or the Secured Parties in
its capacity as Existing Agent in connection with the Existing Credit Agreement
and the other Existing Loan Documents, other than to the extent such documents,
filings or registrations relate to the Existing Agent’s role as Additional
Collateral Agent. The New Agent may file such financing

 

12



--------------------------------------------------------------------------------

statements, financing change statements and other documents as it deems
necessary or advisable to evidence the assignments made by the Existing Agent in
this Agreement, provided that the New Agent shall have no authority to execute
any such documents on behalf of the Existing Agent or otherwise to create or
impose any obligation on or incur any liability on behalf of the Existing Agent.

(c) Anything contained herein to the contrary notwithstanding, (i) the rights of
the Existing Agent, and the obligations of the Borrowers, under Article VIII and
Section 9.04 of the Existing Credit Agreement shall survive the resignation of
the Existing Agent, the amendment and restatement of the Existing Credit
Agreement effected hereby, the assignment by the Existing Agent to the New Agent
of certain rights, powers and privileges hereunder and the effectiveness of this
Agreement, including, without limitation, with respect to all actions taken by
the Existing Agent pursuant to or in connection with the Existing Credit
Agreement or any failure to take such actions (in each case as though the
Existing Agent were still the Agent thereunder), in each case with respect to
actions taken (or failed to have been taken) prior to the Second Restatement
Effective Date and (ii) the assignment by the Existing Agent to the New Agent of
certain rights, powers and privileges hereunder shall be subject to such rights
of the Existing Agent under Article VIII and Section 9.04 of the Existing Credit
Agreement.

(d) Notwithstanding the foregoing, (i) Bank of America, N.A. shall not assume,
nor shall Bank of America, N.A. be deemed to assume or be responsible for, any
obligations of the Existing Agent under or pursuant to any Loan Document arising
prior to the execution and delivery of this Agreement, and (ii) Citibank, N.A.
shall not be responsible for any obligations of the Agent (other than any
obligations in its separate capacity as Additional Collateral Agent) under or
pursuant to any Loan Document arising on or after the effectiveness of this
Agreement.

(e) The Loan Parties hereby release any and all claims against the Existing
Agent and each Related Party of the Existing Agent arising out of, in any way
connected with, or as a result of (i) the Existing Agent’s performance of its
duties as administrative agent under the Existing Credit Agreement (and the
Existing Loan Documents) and (ii) the Existing Agent’s resignation as Agent
under the Existing Credit Agreement (and the Existing Loan Documents), other
than any claim found by a court of competent jurisdiction in a final,
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of the Existing Agent or any Related Party of the Existing Agent.

(f) The provisions of this Section 10 apply notwithstanding any provisions of
Section 8.07 of the Existing Credit Agreement to the contrary.

SECTION 11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier
or other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 12. Expenses. Each Borrower agrees to reimburse the Agent for its

 

13



--------------------------------------------------------------------------------

reasonable and documented out-of-pocket costs and expenses incurred in
connection with this Agreement and the replacement of the Existing Agent by the
New Agent, including all reasonable fees of legal counsel, which shall be
limited to Shearman & Sterling LLP and such local counsel as the Agent in its
reasonable discretion believes are necessary to effect the actions contemplated
by this Agreement.

SECTION 13. Miscellaneous. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 14. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY RIGHT TO ANY OTHER JURISDICTION THAT IT MAY HAVE BY
REASON OF DOMICILE OR ANY OTHER REASON AND OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY NEW YORK
STATE OR FEDERAL COURT. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

[Remainder of Page Intentionally Left Blank]

 

14



--------------------------------------------------------------------------------

EXHIBIT A

Second Amended and Restated Syndicated Facility Agreement

Attached.



--------------------------------------------------------------------------------

Schedule I

Replacement Term A Commitments and Incremental Term A Commitments



--------------------------------------------------------------------------------

Schedule II

Designated Borrowers



--------------------------------------------------------------------------------

Schedule 1.01(i)

Unrestricted Subsidiaries



--------------------------------------------------------------------------------

Schedule 1.01(ii)

Subsidiary Guarantors



--------------------------------------------------------------------------------

Schedule 1.01(iii)

Mortgaged Property



--------------------------------------------------------------------------------

Schedule 2.01(e)

Letters of Credit



--------------------------------------------------------------------------------

Schedule 4.01(c)(i)

Owned Real Property



--------------------------------------------------------------------------------

Schedule 4.01(c)(ii)

Material Leased Property



--------------------------------------------------------------------------------

Schedule 4.01(l)

Subsidiaries



--------------------------------------------------------------------------------

Schedule 5.01(h)

Collateral



--------------------------------------------------------------------------------

Schedule 5.01(m)

Post-Closing Matters



--------------------------------------------------------------------------------

Schedule 5.02(a)

Liens



--------------------------------------------------------------------------------

Schedule 5.02(b)

Existing Indebtedness



--------------------------------------------------------------------------------

Schedule 5.02(d)

Investments



--------------------------------------------------------------------------------

Schedule 5.02(e)

Dispositions



--------------------------------------------------------------------------------

Schedule 5.02(f)

Fundamental Changes



--------------------------------------------------------------------------------

Schedule 5.02(j)

Sales and Leasebacks



--------------------------------------------------------------------------------

Schedule 5.02(k)

Negative Pledges



--------------------------------------------------------------------------------

EXHIBIT A - FORM OF

REVOLVING CREDIT NOTE

 

U.S.$                               Dated:                             ,
20        

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
                                     (the “Borrower”), HEREBY PROMISES TO PAY to
the order of                                      (the “Lender”) for the account
of its Applicable Lending Office on the Termination Date (each as defined in the
Credit Agreement referred to below) the principal sum of [amount of the Lender’s
Revolving Credit Commitment in figures] or, if less, the aggregate principal
amount of the Revolving Credit Advances and Swing Line Advances made by the
Lender to the Borrower pursuant to the Credit Agreement dated as of July 25,
2014 among Sealed Air Corporation, the other borrowers parties thereto, Bank of
America, N.A., as Agent for the Lenders and the other financial institutions
from time to time party thereto (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined).

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance and Swing Line Advance from the date of such Advance
until such principal amount is paid in full, at such interest rates, and payable
at such times, as are specified in the Credit Agreement.

Both principal and interest in respect of each Revolving Credit Advance (i) in
Dollars are payable in lawful money of the United States of America to the Agent
in same day funds and (ii) in any Committed Currency are payable in such
currency at the applicable Payment Office in same day funds. Both principal and
interest of each Swing Line Advance are payable in lawful money of the United
States of America to the Agent. Each Revolving Credit Advance and each Swing
Line Advance owing to the Lender by the Borrower pursuant to the Credit
Agreement, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this promissory note.

This promissory note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances and Swing
Line Advances by the Lender to the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the dollar amount first above
mentioned, the indebtedness of the Borrower resulting from each such Revolving
Credit Advance and each such Swing Line Advance being evidenced by this
promissory note, (ii) contains provisions for determining the Equivalent of
Revolving Credit Advances denominated in Committed Currencies and (iii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.



--------------------------------------------------------------------------------

[NAME OF BORROWER] By      

Name:

Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid

or Prepaid

  

Unpaid Principal

Balance

  

Notation

Made By

                                                                               



--------------------------------------------------------------------------------

EXHIBIT B-1 - FORM OF

TERM A NOTE

 

$                               Dated:                             , 20        

FORM OF TERM A NOTE

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
                             corporation (the “Borrower”), HEREBY PROMISES TO
PAY to the order of                                  (the “Lender”) for the
account of its Applicable Lending Office on the Termination Date, the aggregate
unpaid principal amount of each Term A Loan made by the Lender to the Borrower
pursuant to the Credit Agreement dated as of July 25, 2014 among Sealed Air
Corporation, the other borrowers parties thereto, Bank of America, N.A., as
Agent for the Lenders and the other financial institutions from time to time
party thereto (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined).

Both principal and interest in respect of each Term A Advance (i) in Dollars are
payable in lawful money of the United States of America to the Agent in same day
funds and (ii) in any Committed Currency are payable in such currency at the
applicable Payment Office in same day funds. Each Term A Advance owing to the
Lender by the Borrower pursuant to the Credit Agreement, and all payments made
on account of principal thereof, shall be recorded by the Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
promissory note.

This promissory note is one of the Term A Notes referred to in, and is entitled
to the benefits of, the Credit Agreement. The Credit Agreement, among other
things, (i) provides for the making of Term A Advances the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding amount first above mentioned, the indebtedness of the Borrower
resulting from each such Term A Advance being evidenced by this promissory note,
(ii) contains provisions for determining the Equivalent of Term A Advances
denominated in JPY, Sterling, AU$, Euros or CDN and (iii) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions therein specified.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN

ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[BORROWER] By:    

Name:

Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Type of Advance

 

Amount of Advance

  

End of Interest
Period

  

Amount of
Principal or
Interest Paid
This Date

  

Outstanding
Principal
Balance This
Date

  

Notation Made
By

                                                                               
                               



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

NOTICE OF BORROWING

Bank of America, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

101 N. Tryon St.

NC1-001-05-46

Charlotte, NC 28255         [Date]  

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, [Name of Borrower], refers to the Credit Agreement, dated as of
July 25, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined) among Sealed Air Corporation, the
other borrowers parties thereto, Bank of America, N.A., as Agent for the Lenders
and the other financial institutions from time to time party thereto, and hereby
gives you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement
that the undersigned hereby requests a Borrowing under the Credit Agreement, and
in that connection sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required by Section 2.02(a) of the Credit
Agreement:

(i) The Proposed Borrowing will be a [US Revolving Credit Borrowing]
[Multicurrency Revolving Credit Borrowing] [Term A Borrowing] [CDN Term A
Borrowing] [JPY Term A Borrowing] [Euro Term A Borrowing] [Sterling Term A
Borrowing] [Short Term A Borrowing] [Brazilian Term A Borrowing].

(ii) The Business Day of the Proposed Borrowing is                             ,
20        .

(iii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurocurrency Rate Advances].

(iv) The aggregate amount of the Proposed Borrowing is
$                            ][for a Proposed Borrowing in a Committed Currency,
list currency and amount of Proposed Borrowing].

[(v) The initial Interest Period for each Eurocurrency Rate Advance made as part
of the Proposed Borrowing is              month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:



--------------------------------------------------------------------------------

(A) all representations and warranties made by any Loan Party in Section 4.01 of
the Credit Agreement and in each other Loan Document shall be true and correct
in all material respects, with the same effect as though such representations
and warranties were made on and as of the date hereof (except that (x) where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such earlier date and (y) where such
representations and warranties are already qualified as to materiality or
Material Adverse Effect, such qualified representations and warranties shall be
true and correct in all material respects); and

(B) no event has occurred and is continuing, or would result from the Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default or that constitutes or would, with the passage of time, constitute a
Default.

 

Very truly yours, [NAME OF BORROWER] By      

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT D - FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to that certain Credit Agreement, dated as of July 25, 2014
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined) among Sealed Air Corporation, the other borrowers
parties thereto, Bank of America, N.A., as Agent for the Lenders and the other
financial institutions from time to time party thereto.

The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement together with
participations in Letters of Credit held by the Assignor on the date hereof.
After giving effect to such sale and assignment, the Assignee’s Commitment(s)
and the amount of the Advances owing to the Assignee will be as set forth on
Schedule 1 hereto.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, the Credit Agreement or any
other instrument or document furnished pursuant thereto; (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrowers or the performance or observance by the
Borrowers of any of their obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto; and (iv) attaches the [Term A
Note] [Revolving Credit Note] [, if any,] held by the Assignor [and requests
that the Agent exchange such Note for a new Note payable to the order of [the
Assignee in an amount equal to the Commitment assumed by the Assignee pursuant
hereto or new Notes payable to the order of the Assignee in an amount equal to
the Commitment assumed by the Assignee pursuant hereto and] the Assignor in an
amount equal to the Commitment retained by the Assignor under the Credit
Agreement[, respectively,] as specified on Schedule 1 hereto].

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 5.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Eligible Assignee; (iv) appoints and
authorizes the Agent to take such action as agent



--------------------------------------------------------------------------------

on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (v) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Credit Agreement are required to be performed by it as a Lender;
and (vi) attaches any U.S. Internal Revenue Service forms required under
Section 2.15 of the Credit Agreement.

4. The Assignee hereby expressly consents to the declarations of the Agent made
on behalf and in the name of the Assignee as future pledgee or chargee in the
Collateral Documents and the Assignee confirms that it is aware of the contents
of such Collateral Documents. For the purposes of any accessory (akzessorisch)
Collateral created under German law (an “Accessory Security”), the Assignee
acknowledges that it will, from the Effective Date (as defined below) and pro
rata to its participation in the amounts secured by such Accessory Security,
become a direct beneficiary of the relevant Accessory Security.

5. Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance and recording by the Agent. The effective
date for this Assignment and Acceptance (the “Effective Date”) shall be the date
of acceptance hereof by the Agent, unless otherwise specified on Schedule 1
hereto.

6. Upon such acceptance and recording by the Agent, as of the Effective Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights (other than its rights under
Sections 2.12, 2.15, 2.16, 9.04 and 9.05 of the Credit Agreement to the extent
any claim thereunder relates to an event arising prior to such assignment) and
be released from its obligations under the Credit Agreement other than its
obligations under Sections 8.05 of the Credit Agreement to the extent any claim
thereunder relates to an event arising prior to such assignment and Section 9.08
of the Credit Agreement).

7. Upon such acceptance and recording by the Agent, from and after the Effective
Date, the Agent shall make all payments under the Credit Agreement and the
applicable Notes in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and facility fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement and the applicable Notes for
periods prior to the Effective Date directly between themselves.

8. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

9. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.



--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Acceptance

Percentage interest assigned:

            %

Assignee’s Commitment:

$            

Assignee’s Letter of Credit Commitment:

$            

Aggregate outstanding principal amount of Advances assigned:

$            

Principal amount of [Term A Note] [Revolving Credit Note] payable to Assignee:

$            

Principal amount of [Term A Note] [Revolving Credit Note] payable to Assignor:

$            

Effective Date*:                         , 201        

 

[NAME OF ASSIGNOR], as Assignor By       Title: Dated:
                                    , 201         [NAME OF ASSIGNEE], as
Assignee By       Title: Dated:                                     ,
201        

 

 

* 

This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.



--------------------------------------------------------------------------------

Domestic Lending Office:

            [Address]

Eurocurrency Lending Office:

            [Address]



--------------------------------------------------------------------------------

Accepted [and Approved]*** this

         day of                         , 201        

BANK OF AMERICA, N.A., as Agent By       Title:

[Approved this          day

of                         , 201        

SEALED AIR CORPORATION By   ]**   Title:

[Approved this          day

of                         , 201        

[NAME OF ISSUING BANK] By   ]*   Title:

 

*** 

Not Required if the Assignee is a Lender, an Affiliate of a Lender or an
Approved Fund or any Federal Reserve Bank as collateral security pursuant to
Regulation A of the F.R.S. Board and any Operating Circular issued by such
Federal Reserve Bank.

** 

Not Required if either (x) an Event of Default under Section 6.01(a) or (e) of
the Credit Agreement has occurred and is continuing or (y) such assignment is to
a Lender, an Approved Fund, an Affiliate of a Lender or to any Federal Reserve
Bank as collateral security pursuant to Regulation A of the F.R.S. Board and any
Operating Circular issued by such Federal Reserve Bank

* 

Only Required for assignments of Revolving Credit Commitments, but not required
if Assignee is Federal Reserve Bank as collateral security pursuant to
Regulation A of the F.R.S. Board and any Operating Circular issued by such
Federal Reserve Bank.



--------------------------------------------------------------------------------

EXHIBIT E-1 - FORM OF

US SUBSIDIARY GUARANTY

[CIRCULATED SEPARATELY]



--------------------------------------------------------------------------------

EXHIBIT E-2 - FORM OF

FOREIGN SUBSIDIARY GUARANTY

[CIRCULATED SEPARATELY]



--------------------------------------------------------------------------------

EXHIBIT F - FORM OF

LOAN CERTIFICATE

FORM OF LOAN CERTIFICATE

[NAME OF CERTIFYING CREDIT PARTY]

Reference is made to that certain Credit Agreement, dated as of October 3, 2011
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined) among Sealed Air Corporation, the other borrowers
parties thereto, Citibank, N.A., as Agent for the Lenders and the other
financial institutions from time to time party thereto.

1. The undersigned authorized officer of [            ] (the “Certifying Credit
Party”) hereby certifies as follows:

(a) The Specified Representations and the Merger Agreement Representations made
by the Certifying Credit Party in each of the Loan Documents, in each case as
they relate to the Loan Parties on the date hereof, are true and correct in all
material respects on and as of the date hereof (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date); and

(b) [            ] is the duly elected and qualified [TITLE] of the Certifying
Credit Party and the signature set forth on the signature line for such officer
below is such officer’s true and genuine signature, and such officer is duly
authorized to execute and deliver on behalf of the Certifying Credit Party each
Loan Document to which it is a party and any certificate or other document to be
delivered by the Certifying Credit Party pursuant to such Loan Documents.

2. The undersigned [TITLE] of the Certifying Credit Party hereby certifies as
follows:

(b) The Certifying Credit Party is a [corporation] [limited] [general]
partnership] [limited liability company] duly organized, validly existing and in
good standing under the laws of [jurisdiction];

(c) Attached hereto as Schedule A is a complete and correct copy of resolutions
duly adopted by the [Board of Directors (or a duly authorized committee
thereof)] [general partner] [members] of the Certifying Credit Party on [__],
2011 authorizing [(a)] the execution, delivery and performance of the Loan
Documents (and any agreements relating thereto) to which it is a party [and
(b) the extensions of credit contemplated by the Credit Agreement]1; such
resolutions have not in any way been amended, modified, revoked or rescinded and
have been in full force and effect since their adoption to and including the
date

 

 

1 

Borrowers only.



--------------------------------------------------------------------------------

hereof and are now in full force and effect; and such resolutions are the only
corporate proceedings of the Certifying Credit Party now in force relating to or
affecting the matters referred to therein;

(d) Attached hereto as Schedule B is a true and complete copy of the certificate
of [incorporation] [limited partnership] [formation] of the Certifying Credit
Party as in effect on the date hereof, certified by the appropriate governmental
authority in the jurisdiction of organization as of a recent date;

(e) Attached hereto as Schedule C is a true and complete copy of the [by-laws]
[limited partnership agreement] [limited liability company agreement] of the
Certifying Credit Party as in effect on the date hereof; and

(f) The following persons are now duly elected and qualified officers of the
Certifying Credit Party holding the offices indicated next to their respective
names below, and such officers hold such offices with the Certifying Credit
Party on the date hereof, and the signatures appearing opposite their respective
names below are the true and genuine signatures of such officers, and each of
such officers is duly authorized to execute and deliver on behalf of the
Certifying Credit Party each Loan Document to which it is a party and any
certificate or other document to be delivered by the Certifying Credit Party
pursuant to such Loan Documents:

 

Name

 

Office

 

Date

 

Signature

  [                                             ]       [TITLE]    



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereto set our names as of
                    ,         2011.

 

         

Name:

Title: [                                                         ]

   

Name:

Title: [                                                         ]



--------------------------------------------------------------------------------

Schedule A

to the Closing Certificate

[Resolutions]

 

Exhibit A to the Closing Certificate



--------------------------------------------------------------------------------

Schedule B

to the Closing Certificate

[Certificate of Incorporation/Limited Partnership/Formation]

Exhibit B to the Closing Certificate

 



--------------------------------------------------------------------------------

Schedule C

to the Closing Certificate

[Bylaws/Limited Partnership Agreement/Limited Liability Company Agreement]

Exhibit C to the Closing Certificate



--------------------------------------------------------------------------------

EXHIBIT G - FORM OF

SOLVENCY CERTIFICATE

SOLVENCY CERTIFICATE

July [            ], 2014

This Solvency Certificate is delivered pursuant to Section 5(1)(a)(3) of the
Second Restatement Agreement dated as of July 25, 2014 (the “Second Restatement
Agreement”), among, Sealed Air Corporation (the “Company”), certain subsidiaries
of the Company, the lenders party thereto (the “Lenders”), Bank of America,
N.A., as agent (the “Agent”) and the other agents party thereto. Capitalized
terms used and not defined herein have the meanings given to those terms in the
Second Restatement Agreement.

The undersigned is the treasurer of the Company and in such capacity (i) is
familiar with the financial condition of the Company and (ii) has made such
investigation and inquiries as the undersigned deems necessary and prudent for
purposes of providing this Solvency Certificate.

The undersigned hereby certifies, solely in his capacity as chief financial
officer of the Company and not in his personal capacity, as follows:

 

  1. The amount of the “present fair saleable value” of the assets of the
Company and its subsidiaries on a consolidated basis will, as of the date
hereof, exceed the amount of all “liabilities of the Company, contingent or
otherwise,” at a fair valuation, as such quoted terms are determined in
accordance with applicable federal and state laws governing determination of the
insolvency of debtors.

 

  2. The “present fair saleable value” of the assets of the Company and its
subsidiaries on a consolidated basis will, as of the date hereof, be greater
than the amount that will be required to pay the liability of the Company on its
debts as such debts become absolute and matured.

 

  3. The Company will not have an unreasonably small amount of capital with
which to conduct its business.

For purposes of the foregoing, (i) “debt” means liability on a “claim” and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

[Signature on following page]

Exhibit C to the Closing Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first above
written.

 

  

Name: Tod. S Christie

Title: Treasurer

Exhibit C to the Closing Certificate



--------------------------------------------------------------------------------

EXHIBIT H-1- FORM OF

OPINION OF SIMPSON THACHER

& BARTLETT LLP

[CIRCULATED SEPARATELY]

Exhibit C to the Closing Certificate



--------------------------------------------------------------------------------

EXHIBIT H-2- FORM OF

OPINION OF CLIFFORD CHANCE LLP

[CIRCULATED SEPARATELY]



--------------------------------------------------------------------------------

EXHIBIT H-3- FORM OF

OPINION OF SPECIAL COUNSEL FOR

CERTAIN RESTRICTED SUBSIDIARIES

OF THE COMPANY

[CIRCULATED SEPARATELY]

Exhibit C to the Closing Certificate



--------------------------------------------------------------------------------

EXHIBIT I - FORM OF

DESIGNATED BORROWER REQUEST

AND ASSUMPTION AGREEMENT

[DATE]

To each of the Lenders

parties to the Credit Agreement

(as defined below) and to Bank of America, N.A.

as Agent for such Lenders

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of July 25, 2014
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined) among Sealed Air Corporation, the other borrowers
parties thereto, Bank of America, N.A., as Agent for the Lenders and the other
financial institutions from time to time party thereto.

Please be advised that, pursuant to Section 9.09 of the Credit Agreement, the
Company hereby designates its undersigned Subsidiary, [            ]
(“Designated Borrower”), as a “Designated Borrower” under and for all purposes
of the Credit Agreement.

The Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Designated
Borrower” and a “Borrower” under the Credit Agreement and agrees to be bound by
the terms and conditions of the Credit Agreement. In furtherance of the
foregoing, the Designated Borrower hereby represents and warrants to each Lender
as follows:

(a) The Designated Borrower is a [            ] duly organized, validly existing
and in good standing under the laws of [            ].

(b) The Designated Borrower has the corporate or comparable power and authority
to execute, deliver and perform the terms and provisions of the Designated
Borrower Agreement and has taken all necessary corporate or comparable action to
authorize the execution, delivery and performance by it of each of the
Designated Borrower Agreement. The Designated Borrower has duly executed and
delivered the Designated Borrower Agreement, and the Designated Borrower
Agreement constitutes its legal, valid and binding obligation enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).



--------------------------------------------------------------------------------

(c) Except as disclosed in the Company’s filings with the Securities and
Exchange Commission prior to the date hereof, there are no actions, suits or
proceedings pending or, to the knowledge of the Designated Borrower, threatened
against the Designated Borrower in which there is a reasonable possibility of an
adverse decision (i) which in any manner draws into question the validity or
enforceability of any Loan Document or (ii) that would reasonably be expected to
have a Material Adverse Effect.

This Designated Borrower Request and Assumption Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

Very truly yours, SEALED AIR CORPORATION By       Name:   Title: [THE DESIGNATED
SUBSIDIARY] By       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT J - FORM OF

DESIGNATED BORROWER NOTICE

Date:                     ,             

 

To:

   SEALED AIR CORPORATION    The Lenders party to the Credit Agreement referred
to below    Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section 9.09
of that certain Second Amended and Restated Credit Agreement dated as of
July 25, 2014 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Sealed Air Corporation (the “Borrower”), the
other borrowers named therein, Bank of America, N.A., as Agent, and each lender
from time to time party thereto, and reference is made thereto for full
particulars of the matters described therein.

The Agent hereby notifies Company and the Lenders that effective as of the date
hereof [                    ] shall be a Designated Borrower and may receive
Loans for its account on the terms and conditions set forth in the Credit
Agreement.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

BANK OF AMERICA, N.A.,

as Agent

By:     Name: Title:



--------------------------------------------------------------------------------

EXHIBIT K - FORM OF

MORTGAGE

[CIRCULATED SEPARATELY]



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That For U.S. Federal Income Tax Purposes Are Neither
(i) Partnerships

Nor (ii) Disregarded Entities Whose Tax Owner is a Partnership)

Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Sealed Air Corporation (the “Borrower”), the other borrowers named
therein, Citibank, N.A., as Agent, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned (or if the Lender is a disregarded entity for U.S. federal income
tax purposes, the owner of such Lender for U.S. federal income tax purposes
(“Tax Owner”)) hereby certifies that (i) the Lender is the sole record owner of
the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) the Lender (or, if the Lender is a
disregarded entity for U.S. federal income tax purposes, its Tax Owner) is the
sole beneficial owner of such loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) the Lender (and, if the Lender is a disregarded entity for U.S.
federal income tax purposes, its Tax Owner) is not a (A) bank within the meaning
of Section 881(c)(3)(A) of the Code, (B) ten-percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, or (C) controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code and (iv) the interest payments in question are not effectively
connected with the undersigned’s (or its Tax Owner’s) conduct of a U.S. trade or
business.

The undersigned (or its Tax Owner) has furnished the Agent and the Borrower with
a certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing
this certificate, the undersigned agrees that (i) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Agent and (ii) at the request of the Borrower or the Agent the
undersigned shall furnish such Lender with a properly completed and currently
effective certificate upon the expiration of a previously delivered certificate.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] (the “Lender”) By:       Name:   Title: [Tax Owner, if the
Lender is a disregarded entity]



--------------------------------------------------------------------------------

EXHIBIT L-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That For U.S. Federal Income Tax Purposes Are
(i) Partnerships or

(ii) Disregarded Entities Whose Tax Owner is a Partnership)

Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Sealed Air Corporation (the “Borrower”), the other borrowers named
therein, Citibank, N.A., as Agent, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned (or if the Lender is a disregarded entity for U.S. federal income
tax purposes, the owner of such Lender for U.S. federal income tax purposes
(“Tax Owner”)) hereby certifies that (i) the Lender is the sole record owner of
the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) the Lender’s (or its Tax Owner’s)
partners/members (or the beneficial owners, as defined in Treasury Regulations §
1.1441-1(c)(6), of the payments made to such Lender (or its Tax Owner) under the
Credit Agreement (the “Beneficial Owners”)) are the sole beneficial owners of
such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) with
respect to the extension of credit pursuant to the Credit Agreement, neither the
Lender, its Tax Owner (if the Lender is a disregarded entity for U.S. federal
income tax purposes) nor any of the Lender’s (or its Tax Owner’s)
partners/members (or the Beneficial Owners) is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of the
Lender’s partners/members (or the Beneficial Owners) (and, if the Lender is a
disregarded entity for U.S. federal income tax purposes, none of its Tax Owner’s
partners/members) is a ten-percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (v) none of the Lender’s
partners/members (or the Beneficial Owners) (and, if the Lender is a disregarded
entity for U.S. federal income tax purposes, none of its Tax Owner’s
partners/members) is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s (or its Tax
Owner’s) partners/members’ conduct of a U.S. trade or business (or that of the
Beneficial Owners).

The undersigned (or its Tax Owner) has furnished the Agent and the Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its (or
its Tax Owner’s) partners/members claiming the portfolio interest exemption:
(i) IRS Form W-8BEN or (ii) IRS Form W-8IMY accompanied by an IRS Form W-8BEN
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (i) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Agent and (ii) at the
request of the Borrower or the Agent the undersigned shall furnish such Lender
with a properly completed and currently effective certificate upon the
expiration of a previously delivered certificate.



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] (the “Lender”) By:       Name:   Title: [Tax Owner, if the
Lender is a disregarded entity]

Date:                                  , 20        .



--------------------------------------------------------------------------------

EXHIBIT L-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

For Non-U.S. Participants That For U.S. Federal Income Tax Purposes Are Neither

(i) Partnerships Nor (ii) Disregarded Entities Whose Tax Owner is a Partnership)

Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Sealed Air Corporation (the “Borrower”), the other borrowers named
therein, Citibank, N.A., as Agent, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned (or if the Participant is a disregarded entity for U.S. federal
income tax purposes, the owner of such Participant for U.S. federal income tax
purposes (“Tax Owner”)) hereby certifies that (i) the Participant is the sole
record owner of the participation in respect of which it is providing this
certificate, (ii) the Participant (or, if the Participant is a disregarded
entity for U.S. federal income tax purposes, its Tax Owner) is the sole
beneficial owner of such participation, (iii) the Participant (and, if the
Participant is a disregarded entity for U.S. federal income tax purposes, its
Tax Owner) is not a (A) bank within the meaning of Section 881(c)(3)(A) of the
Code, (B) ten-percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or (C) controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code, and (iv) the
interest payments in question are not effectively connected with the
undersigned’s (or its Tax Owner’s) conduct of a U.S. trade or business.

The undersigned (or its Tax Owner) has furnished its participating Lender with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (ii) at the request of the Borrower or the Agent the undersigned
shall furnish such Lender with a properly completed and currently effective
certificate upon the expiration of a previously delivered certificate.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] (the “Participant”) By:       Name:   Title: [Tax Owner,
if the Participant is a disregarded entity]

Date:                                  , 20        .

 



--------------------------------------------------------------------------------

EXHIBIT L-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That For U.S. Federal Income Tax Purposes Are
(i) Partnerships or

(ii) Disregarded Entities Whose Tax Owner is a Partnership )

Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Sealed Air Corporation (the “Borrower”), the other borrowers named
therein, Citibank, N.A., as Agent, and each lender from time to time party
thereto.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned (or if the Participant is a disregarded entity for U.S. federal
income tax purposes, the owner of such Participant for U.S. federal income tax
purposes (“Tax Owner”)) hereby certifies that (i) the Participant is the sole
record owner of the participation in respect of which it is providing this
certificate, (ii) the Participant’s (or its Tax Owner’s) partners/members (or
the beneficial owners, as defined in Treasury Regulations § 1.1441-1(c)(6), of
the payments made to such Participant (or its Tax Owner) under the Credit
Agreement (the “Beneficial Owners”)) are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the
undersigned, its Tax Owner (if the Participant is a disregarded entity for U.S.
federal income tax purposes) nor any of its (or its Tax Owner’s)
partners/members (or the Beneficial Owners) is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of the
Participant’s partners/members (or the Beneficial Owners) (and, if the
Participant is a disregarded entity for U.S. federal income tax purposes, none
of its Tax Owner’s partners/members) is a ten-percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of the
Participant’s partners/members (or the Beneficial Owners) (and, if the
Participant is a disregarded entity for U.S. federal income tax purposes, none
of its Tax Owner’s partners/members) is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the
interest payments in question are not effectively connected with the
undersigned’s (or its Tax Owner’s) partners/members’ conduct of a U.S. trade or
business (or that of the Beneficial Owners).

The undersigned (or its Tax Owner) has furnished its participating Lender with
IRS Form W-8IMY accompanied by one of the following forms from each of its (or
its Tax Owner’s) partners/members claiming the portfolio interest exemption:
(i) IRS Form W-8BEN or (ii) IRS Form W-8IMY accompanied by an IRS Form W-8BEN
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (i) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (ii) at the request of the
Borrower or the Agent the undersigned shall furnish such Lender with a properly
completed and currently effective certificate upon the expiration of a
previously delivered certificate.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] (the “Participant”) By:       Name:   Title: [Tax Owner,
if the Participant is a disregarded entity]

Date:                                  , 20        .

 



--------------------------------------------------------------------------------

EXHIBIT M

AUCTION PROCEDURES

Summary. The Borrowers may conduct one or more Auctions in order to make Auction
Prepayments pursuant to the procedures described in this Exhibit M.

Notice Procedures. In connection with an Auction, the Borrowers will provide
notification to the Agent, for distribution to the Lenders (an “Auction Notice”,
substantially in the form attached hereto as Annex A with such changes therein
as the Borrower and the Agent may agree). Each Auction Notice shall contain
(a) an aggregate prepayment amount (each, an “Auction Amount”), which may be
expressed at the election of the Borrowers as either (i) the total par principal
amount of the Term Advances offered to be prepaid or (ii) the total cash amount
offered to be paid pursuant to the Auction, (b) the discount to par, which shall
be a range (the “Discount Range”), equal to a percentage of par of the principal
amount of the applicable Term Advances expressed as a price per $1,000; provided
that the par principal amount of the Term Advances offered to be prepaid in each
Auction shall be in a minimum aggregate amount of $1,000,000 and with minimum
increments of $100,000 (it being understood that the par principal amount of
Term Advances actually prepaid may be less than the minimum amount in the event
that the aggregate par principal amount of Term Advances actually offered to be
available for prepayment by Lenders in such Auction is less than the minimum
amount) and (c) the date by which Lenders are required to indicate their
election to participate in such proposed Auction (the “Acceptance Date”) which
shall be at least five Business Days following the date of the Auction Notices.

Reply Procedures. In connection with any Auction, each Lender may provide the
Agent with a notice of participation with respect to Term Loans (the “Return
Bid”, substantially in the form attached hereto as Annex B with such changes
therein as the Borrower and the Agent may agree) which shall specify (i) a
discount to par that must be expressed as a price per $1,000 (the “Reply
Price”), which must be within the applicable Discount Range and (ii) a par
principal amount of the applicable Term Advances which must be in increments of
$100,000 (subject to rounding requirements specified by the Agent) (the “Reply
Amount”). The foregoing minimum increment amount condition shall not apply if a
Lender submits a Reply Amount equal to such Lender’s entire remaining amount of
its applicable Term Advances. Lenders may only submit one Return Bid per Auction
in their capacity as a Term Lender; provided that the Borrowers and the Agent
may elect to permit multiple bids, in which case the Borrowers and the Agent may
agree to establish procedures under which each Return Bid may contain up to
three bids, only one of which can result in a Qualifying Bid (as defined below).
Any Lender with outstanding Term Loans whose Reply Bid is not received by the
Agent by the Acceptance Date shall be deemed to have declined to accept an
Auction Prepayment of any of its Term Loans at any discount to their par value
within the Discount Range.

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Agent, the Agent, in consultation with the Borrower, will determine the
applicable discounted price (the “Applicable Discounted Price”) for the Auction,
which will be the lower of (i) the lowest Reply Price for which the Borrower can
complete the Auction at the Auction Amount and



--------------------------------------------------------------------------------

(ii) in the event that the aggregate amount of the Reply Amounts relating to
such Auction Notice are insufficient to allow the Borrower to prepay the entire
Auction Amount, the highest Reply Price that is within the Discount Range so
that the Borrower can complete the Auction at such aggregate amount of Reply
Amounts. The Borrower shall prepay the applicable Term Advances (or the
respective portions thereof) from each Lender with a Reply Price that is equal
to or less than the Applicable Discounted Price (“Qualifying Bids”) at the
Applicable Discounted Price; provided that if the aggregate amount required to
prepay Qualifying Bids (or, in the case of an Auction Amount expressed as a
total par principal amount, if the aggregate par principal amounts of the
Qualifying Bids) would exceed the Auction Amount for such Auction, the Borrower
shall prepay such Qualifying Bids at the Applicable Discounted Price ratably
based on the respective principal amounts of such Qualifying Bids (subject to
rounding requirements specified by the Agent). In any Auction for which the
Agent and the Borrower have elected to permit multiple bids, if a Lender has
submitted a Return Bid with respect to the applicable Term Advances containing
multiple bids at different Reply Prices, only the bid with the highest Reply
Price that is equal to or less than the Applicable Discounted Price will be
deemed the Qualifying Bid with respect to the applicable Term Advances of such
Lender. Each participating Lender will receive notice of a Qualifying Bid as
soon as reasonably practicable.

Additional Procedures. In connection with any Auction, upon submission by a
Lender of a Qualifying Bid, such Lender will be obligated to accept the
prepayment of the entirety or its pro rata portion of its applicable Term
Advances in the Reply Amount at the Applicable Discounted Price. The Borrower
will not have any obligation to prepay any Term Loans outside of the applicable
Discount Range nor will any Return Bids outside such applicable Discount Range
be considered in any calculation of the Applicable Discounted Price or
satisfaction of the Auction Amount. Each prepayment of Term Loans in an Auction
shall be consummated pursuant to procedures (including as to response deadlines
for Return Bids, settlement periods, rounding amounts, type and Interest Period
of accepted Term Loans, and calculation of Applicable Discounted Price referred
to above) established by the Agent and agreed to by the Borrower. The Borrower
may extend the Acceptance Date of an Auction by notice given at least 24 hours
before the Acceptance Date set forth in the Auction Notice. The provisions of
this Exhibit M shall not limit or restrict the Borrower from making voluntary
prepayments of any Term Loans in accordance with Section 2.11(a) of this
Agreement.

 



--------------------------------------------------------------------------------

Annex A

FORM OF

AUCTION NOTICE

Citibank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

1615 Brett Road, Building #3

New Castle, Delaware 19720

Attention: Bank Loan Syndications Department

Re: Auction

Ladies and Gentlemen:

Credit Agreement, dated as of October 3, 2011 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Sealed Air Corporation, the other borrowers parties thereto,
Citibank, N.A., as Agent for the Lenders and the other financial institutions
from time to time party thereto. Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Credit Agreement and the
Auction Procedures.

The [Borrowers] hereby give notice to the Lenders that it desires to conduct the
following Auction:

 

  •  

Auction Amount: $[            ], representing [the total par principal amount of
Term Advances] [the total cash amount offered to be paid in exchange for Term
Advances] pursuant to the Auction

 

  •  

Discount Range: Not less than $[            ] nor greater than $[            ]
per $1,000 principal amount of Term Advances

The [Borrowers] hereby represent that they do not have any material non-public
information with respect to the Loan Parties that has not been disclosed to the
Lenders (other than Lenders that do not wish to receive material non-public
information with respect to the Loan Parties) prior to the date hereof

The Auction shall be consummated in accordance with Auction Procedures with each
Return Bid due by [            ].

 



--------------------------------------------------------------------------------

Very truly yours, [NAME OF BORROWERS], By:     Name: Title:



--------------------------------------------------------------------------------

Annex A

FORM OF

RETURN BID

[Lender Letterhead]

[Insert Administrative Agent Contact Details]

Re: Auction

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of October 3, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Sealed Air Corporation, the other
borrowers parties thereto, Citibank, N.A., as Agent for the Lenders and the
other financial institutions from time to time party thereto. Capitalized terms
used but not otherwise defined herein shall have the meanings set forth in the
Credit Agreement and the Auction Procedures.

The undersigned Lender hereby gives notice of its participation in the pending
Auction by submitting the following Return Bid:

 

Loans

 

Reply Price

(price per $1,000)

 

Reply Amount

(par principal amount)

[Insert applicable

class or classes of

Term Loans]

  $[                             ]   $[                             ]

The undersigned Lender acknowledges that the submission of this Return Bid
obligates the Lender to accept the prepayment of the entirety of its pro rata
portion of its [Insert applicable class or classes of Term Loans] in the Reply
Amount at the Applicable Discounted Price, and that this Return Bid may not be
withdrawn.

 

Very truly yours, [LENDER] By:     Name: Title: